DAMOORGIAN, J.
Safeco Insurance Company of Illinois appeals from a final judgment awarding Rebecca Heikka $361,775 in attorney's fees and costs pursuant to section 627.428, Florida Statutes (2017) and as a sanction under section 57.105, Florida Statutes (2017). Although we agree with Appellant that the trial court erred in awarding fees under section 627.428, the error was harmless because the trial court properly awarded fees under section 57.105. We accordingly affirm without further comment.
Affirmed.
Gerber, C.J., and May, J., concur.